UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1105


BARRY MALLEK,

                Plaintiff - Appellant,

          v.

ALLSTATE LIFE INSURANCE COMPANY,

                Defendant - Appellee,

ALICE MALLEK,

                Third Party Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00031-RLV-DCK)


Submitted:   June 20, 2014                 Decided:   August 13, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Barry Mallek, Appellant Pro Se.     Hillorie A. Leaman, Lisa D.
Stern, DRINKER, BIDDLE & REATH, Philadelphia, Pennsylvania;
Jeffrey Phillips Macharg, Heather C. White, SMITH MOORE
LEATHERWOOD LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Barry     Mallek   appeals      the    district      court’s    order

granting     summary    judgment   to    Allstate    Life    Insurance      Co.   in

Mallek’s action alleging North Carolina breach of contract and

constructive fraud claims.              The district court’s jurisdiction

was founded on diversity.          We note that the district court did

not engage in an explicit choice-of-law analysis to determine

what law applied to the case; the district court inconsistently

applied North Carolina and federal common law to the dispute,

which had significant ties to other jurisdictions.                  The question

of what law governs this case is best addressed by the district

court   in   the     first   instance.       Therefore,     we   grant   leave    to

proceed in forma pauperis, vacate the district court’s judgment,

and remand to allow the district court to perform a choice-of-

law assessment for each of Mallek’s claims, and to analyze the

claims and defenses at issue in this action applying the law of

the appropriate jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          VACATED AND REMANDED




                                         2